AFFIRM; Opinion Filed July 10, 2013.




                                              In The
                                        Court of Appeals
                                 Fifth District of Texas at Dallas

                                        No. 05-10-00350-CR

                             CORNELL C. DALLAS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-0951112-V

                               MEMORANDUM OPINION
                            Before Justices Francis, Lang, and Evans
                                    Opinion by Justice Lang
   This is an appeal from a jury conviction for murder. In a single issue, Cornell Dallas asserts

the trial court’s judgment should be reversed because the jury charge violated his right to a

unanimous verdict. Finding no jury charge error, we affirm the trial court’s judgment.

                                   I.     BACKGROUND

   Dallas was charged with the murder of fifty-nine year old Charles Harrison. The indictment

alleged two manner and means by which Dallas committed the murder.              Specifically, the

indictment alleged Dallas, by hitting and striking Harrison with a deadly weapon–-Dallas’s

hands and feet, a club, a branch, and “an object unknown,” (i) intentionally and knowingly

caused Harrison’s death; and (ii) intended to cause Harrison serious bodily injury and committed

an act clearly dangerous to human life that caused Harrison’s death. See TEX. PENAL CODE ANN.

§ 19.02(b)(1),(2) (West 2011).
   At trial, the State presented evidence that Dallas acted in conjunction with Roshaun Smith, a

drug dealer. The trial court submitted, without objection, a charge to the jury that included

instructions on the law of parties and criminal responsibility for the conduct of another. See TEX.

PENAL CODE ANN. §§ 7.01 (parties), 7.02 (criminal responsibility) (West 2011). The charge also

included application paragraphs that authorized the jury to convict Dallas either as a principal or

a party. The jury returned a general verdict of guilty and, following evidence on punishment,

assessed a fifty year sentence.

                                     II.     Unanimous Verdict

   Dallas’s sole contention is that the trial court violated his constitutional and statutory right to

a unanimous verdict by authorizing the jury to convict him either as a principal or party “without

a requirement of unanimity as to the specific conduct of which he was guilty.” Dallas asserts

some of the jurors may have found he acted alone, while the remaining jurors may have found he

acted as a party and assisted Smith. The State responds that jury unanimity on the theory of

criminal responsibility is not required. We agree with the State.

                                       A. Standard of Review

   A reviewing court’s first duty in analyzing a jury charge issue is to determine whether error

exists. Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005). If error is found, the

reviewing court then analyzes the error for harm. Id. “Objected-to-error” is reviewed for “some

harm,” while “unobjected-to-error” is reviewed for “egregious harm.” Jennings v. State, 302
S.W.3d 306, 311 (Tex. Crim. App. 2010) (citing Almanza v. State, 686 S.W.2d 157, 171 (Tex.

Crim. App. 1985) (op. on reh’g)).

                                           B. Applicable Law

   Both article 5, section 13 of the Texas Constitution and article 36.29(a) of the Texas Code of

Criminal Procedure require unanimous jury verdicts in all felony cases. Leza v. State, 351

                                                –2–
S.W.3d 344, 356 (Tex. Crim. App. 2011) (citing TEX. CONST. article V, § 13; TEX. CODE

CRIMINAL PROC. 36.29(a)). This requirement, however, applies to the elements of the offense.

See Leza, 351 S.W.3d at 356 (quoting Pizzo v. State, 235 S.W.3d 711, 714-15 (Tex. Crim. App.

2007); see also TEX. PENAL CODE ANN. § 2.01 (West 2011) (“no person may be convicted of an

offense unless each element of the offense is proved beyond a reasonable doubt.”).       The jury

must unanimously agree about the occurrence of a single criminal offense, but it need not be

unanimous about the specific manner and means of how that offense was committed. Young v.

State, 341 S.W.3d 417, 422 (Tex. Crim. App. 2011). In other words, the jury is not required to

agree on how the defendant committed the specific criminal act. See id. Accordingly, the

requirement of jury unanimity is not violated when the jury is instructed disjunctively on

alternate means or theories of committing the same offense, such as the theory of criminal

responsibility.   Leza, 351 S.W.3d at 357; Martinez v. State, 129 S.W.3d 101, 103 (Tex. Crim.

App. 2004).

                                  C. Application of Law to Facts

   Here, Dallas was charged with a single offense–-Harrison’s murder. The jury was charged in

the disjunctive and authorized to convict Dallas on alternate theories of criminal responsibility.

Although the charge did not require the jurors to agree on the theory of responsibility, no

agreement was necessary. Leza, 351 S.W.3d 357. Dallas’s contention to the contrary is without

merit.




                                               –3–
                                       III. CONCLUSION

   We resolve Dallas’s sole issue against him and affirm the trial court’s judgment.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47
100350F.U05




                                              –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CORNELL C. DALLAS, Appellant                          On Appeal from the 292nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-10-00350-CR         V.                         Trial Court Cause No. F-0951112-V.
                                                      Opinion delivered by Justice Lang. Justices
THE STATE OF TEXAS, Appellee                          Francis and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 10th day of July, 2013.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE




                                                –5–